Opinión disidente en parte y concurrente en parte del
Juez Presidente, Señor Trías Monge,
a la cual se unen los Jueces Asociados Señores Rigau y Díaz Cruz.
San Juan, Puerto Rico, a 17 de abril de 1980
Disiento de la conclusión del Tribunal de que el Art. 266 del Código Penal de 1937,33 L.P.R. A. see. 1053, y el Art. 1 de la Ley Núm. 136 de 15 de mayo de 1937,33 L.P.R. A. see. 1051, son válidos en su totalidad. Concurro con el dictamen de que el médico acusado debe ser absuelto.
El Ministerio Público acusó al apelante del delito de aborto. El lenguaje utilizado fue básicamente el comprendido en el Art. 266 del Código Penal de 1937 y en los Arts. 1 y 2 de la Ley Núm. 136 de 15 de mayo de 1937. Tras juicio por panel de jurados se le halló culpable. Fue sentenciado a cumplir de dos a cuatro años de reclusión.
El aborto se practicó el 24 de julio de 1973, antes de los tres meses del embarazo, (1) en una joven de dieciséis años de *612edad. La joven no obtuvo el consentimiento y asesoramiento de sus padres antes de someterse a la intervención médica. La prueba no indica que el apelante indujo el aborto por ser necesario para salvar la vida de la mujer o con vistas a la conservación de la salud o vida de su paciente. Tampoco revela que la menor era inmadura y que su consentimiento al aborto fue nulo.
El apelante argumenta fundamentalmente ante nos, según lo hizo en primera instancia, que el Art. 266 del Código Penal de 1937, 33 L.P.R.A. see. 1053, (2) es inválido por contravenir *613la Constitución de Estados Unidos. El Ministerio Público se apoya básicamente en la ausencia de consentimiento de los padres y en la alegada falta de consentimiento cabal de la joven.
La resolución de esta causa exige el examen de varios temas: la base de la aplicación en Puerto Rico de ciertas disposiciones de la constitución estadounidense; el efecto, si alguno, de Roe v. Wade, 410 U.S. 113 (1973); Doe v. Bolton, 410 U.S. 179 (1973); Planned Parenthood of Central Missouri v. Danforth, 428 U.S. 52 (1976); y Bellotti v. Baird, 444 U.S. 887 (1979), en nuestra legislación sobre el aborto; el estudio de las circunstancias que pudiesen impedir concebiblemente la aplicación de estas decisiones en Puerto Rico; y, de no aplicarse estas decisiones en nuestro medio, el análisis de estas cuestiones a la luz de la Constitución de Puerto Rico. Al considerar estos asuntos tendremos que referirnos por fuerza a aspectos de su trasfondo jurídico y social.
I. La base para la aplicación en Puerto Rico de ciertas disposiciones de la Constitución de Estados Unidos
La Constitución de Estados Unidos no se extiende a Puerto Rico ex proprio vigore. Downes v. Bidwell, 182 U.S. 244 (1901). La concesión de la ciudadanía norteamericana a los puertorriqueños tampoco hizo aplicable la totalidad de la constitución estadounidense a esta comunidad, por estimarse que Puerto Rico no había sido incorporado a Estados Unidos. Balzac v. People of Porto Rico, 258 U.S. 298 (1922). Antes de 1952, los Casos Insulares (3) y otras decisiones sentaron la base para la aplicación en Puerto Rico de ciertas disposiciones de la Constitución de Estados Unidos que no chocaban con la realidad puertorriqueña. Es innecesario, no obstante, exami-nar la teoría que anima esta jurisprudencia. Desde 1952 es *614sencillo en extremo identificar el fundamento para la conti-nuada aplicación en este país de diversas disposiciones de la Constitución de Estados Unidos. En julio de ese año el Congreso aprobó la Constitución del Estado Libre Asociado, sujeto a que se agregase a la See. 3 de su Art. VII esta oración: “Cualquier enmienda o revisión de esta constitución deberá ser compatible . . . con las disposiciones aplicables de la Constitución de Estados Unidos . . R.C. de 3 de julio de 1952, Cap. 567, 66 Stat. 327. La Asamblea Constituyente de Puerto Rico convino en aceptar esta condición. Res. Núm. 34, sesión plenaria de 10 de julio de 1952,4 Diario de Sesiones de la Convención Constituyente 2539-2552.
Las disposiciones de la Constitución de Estados Unidos que hasta entonces eran aplicables lo continúan siendo, en consecuencia, por el acuerdo solemne de las partes y la frase añadida a su amparo a la See. 3 del Art. VII de la Constitución de Puerto Rico. Debemos examinar, por tanto, las decisiones del Tribunal Supremo de Estados Unidos sobre el aborto para precisar su papel en este caso.
II. La naturaleza del derecho amparado en Roe v. Wade, Doe v. Bolton y su progenie
En Wade, el Tribunal Supremo de Estados Unidos se enfrentó a un ataque a la validez constitucional de una ley tejana, parecida al Art. 266 de nuestro Código Penal de 1937, que penaba la provocación del aborto excepto “cuando fuere necesario para salvar la vida de la madre”. En Bolton analizó la constitucionalidad de otras disposiciones, esta vez de Georgia.
El Tribunal Supremo de Estados Unidos fundó sus dictámenes en Wade, Bolton, Danforth y Bellotti en el derecho a la intimidad, el cual derivó del concepto de la libertad personal incluido en la enmienda decimocuarta de la constitu-ción norteamericana. Cabe preguntar entonces, ¿es esta disposición aplicable a Puerto Rico? ¿Se deriva de la quinta o de la decimocuarta enmienda o de otra parte de la Constitución de Estados Unidos? Desde Downes v. Bidwell, 182 U.S. 244, *615290-91 (1901), se decidió que la constitución estadounidense reconoce ciertos derechos de orden tan fundamental que no pueden transgredirse aun en el caso de comunidades vincula-das a Estados Unidos, pero que no son parte integrante de la Unión Americana. Éste ha sido el criterio decisivo para determinar la aplicabilidad en Puerto Rico de determinadas disposiciones de la constitución federal. Véanse: Balzac v. People of Porto Rico, 258 U.S. 298, 303-310 (1922); People of Puerto Rico v. Shell Co., 302 U.S. 253, 257 (1937). El Tribunal Supremo de Estados Unidos señaló en Wade, págs. 152-156, el carácter fundamental del derecho a la intimidad. Igual rango se le otorgó en Puerto Rico al incluirse este derecho expresamente en la See. 8, Art. II, de la Constitución del Estado Libre Asociado, tal como se había hecho en el Art. 12 de la Declaración Universal de los Derechos del Hombre. El Tribunal Supremo de Estados Unidos ha resuelto, además, que la cláusula sobre el debido proceso de ley rige en Puerto Rico, bien sea a través de la quinta o decimocuarta enmienda. Fornaris v. Ridge Tool Co., 400 U.S. 41 (1970); Calero-Toledo v. Pearson Yacht Leasing Co., 416 U.S. 663, 668, n. 5 (1974); Ex. Bd. of Eng. Arch, and Sur. v. Flores de Otero, 426 U.S. 572, 599-601 (1976).
Al igual que los estados federados de la Unión Americana, Puerto Rico puede expandir los derechos garantizados por la Constitución de Estados Unidos, pero no contraerlos. Pueblo v. Dolce, 105 D.P.R. 422, 426-28 (1976). Véase: Brennan, State Constitutions and the Protection of Individual Rights, 90 Harv. L. Rev. 489 (1977). Wade, Bolton, Danforth y Bellotti obligan, por tanto, a este Tribunal y a otros órganos guberna-mentales puertorriqueños, hasta donde definan el ámbito mínimo del derecho a la intimidad, a menos que medien otras consideraciones.
Corresponde ahora examinar en detalle el significado de Wade y Bolton y de United States v. Vuitch, 402 U.S. 62 (1971).
III. El significado de Wade, Bolton y Vuitch
*616En Wade, el Tribunal extendió las normas sentadas en Griswold v. Connecticut, 381 U.S. 479 (1965), y Eisenstadt v. Baird, 405 U.S. 438 (1972), y expresó que el derecho a la intimidad “es suficientemente amplio para incluir la decisión de una mujer de dar fin o no a su estado de embarazo”. 410 U.S. a la pág. 153 (traducción nuestra). Tal derecho no es absoluto {ibid., pág. 154), pero se cuenta entre los derechos fundamentales, por lo que su reglamentación “puede justifi-carse tan solo por un ‘interés estatal imperioso’ ” {ibid., pág. 155). Puede llegar un momento, continuó el Tribunal, en que el Estado pueda resolver legítimamente que la salud de la madre o el interés en proteger una potencial vida humana exige su intervención {ibid., pág. 159). Expone el Tribunal entonces las reglas para precisar las etapas en que es válida la intervención del Estado. El profesor Laurence H. Tribe las resume así, a la luz tanto de Wade como de Bolton:
“Durante el primer trimestre del embarazo, cuando el aborto entraña menos peligro para la vida de la mujer que el alumbra-miento, el estado puede requerir únicamente que un médico debidamente autorizado practique el aborto; ninguna otra reglamen-tación del aborto se justifica imperiosamente en dicho término. [4]
“Después del primer trimestre, el interés estatal imperioso en la salud de la mujer le permite adoptar reglas razonables para promover abortos seguros, pero le impide exigir que el aborto se practique en hospitales, o únicamente con la aprobación de otro doctor o de un comité, en adición al facultativo de la paciente, o conforme a determinada técnica que, por preferible que sea desde una perspectiva médica, no está generalmente disponible.
“Tan pronto como el feto es viable, en el sentido de que puede vivir fuera del útero con ayuda artificial, el interés del estado en preservarlo adquiere carácter imperioso y el estado está libre de prohibir su extracción prematura {i.e., el aborto) excepto para preservar la vida o la salud de la madre_” L. H. Tribe, American Constitutional Law, Mineóla, N.Y., The Foundation Press, 1978, págs. 924-925 (5) (traducción nuestra).
*617Como señala la propia Corte Suprema de Estados Unidos, las opiniones en Wade y Bolton deben leerse conjuntamente. Wade, pág. 165. Esto no quiere decir, en el contexto de estas opiniones, que Bolton condiciona a Wade, como asume la opinión mayoritaria en el caso de autos, sino que lo suple-menta. Wade declaró inconstitucional un estatuto de Tejas, similar al Art. 266 del Código Penal de 1937 nuestro, que eximía de la legislación contra el aborto “los realizados o intentados por consejo médico con el propósito de salvar la vida de la mujer.” Wade, pág. 117, n. 1; 164. Bolton consideró exclusivamente, según se señala en Wade, pág. 165, ciertos requisitos procesales de un estatuto de Georgia análogo en parte al Art. 1 de la Ley Núm. 136 de 15 de mayo de 1937. (6) Como se desprende del resumen de Tribe, que es representa-tivo de la interpretación de estos casos por la jurisprudencia, la legislación y la doctrina actuales, según veremos más adelante, Bolton no afecta la regla de Wade sobre la ausencia de poder alguno del Estado para imponer durante aproxima-damente el primer trimestre del embarazo ningún otro requisito que no sea la participación de un médico debida-mente autorizado para ejercer la medicina en Puerto Rico. El Estado carece durante dicho término de facultad para intervenir con la decisión de la mujer y el juicio profesional del médico, aun cuando sea para proteger la salud de la paciente y aun cuando se interprete la voz “salud” en la forma más lata posible.
La decisión de la mayoría en el caso de autos es irreconcilia-ble con Wade en cuanto no declara inconstitucional el Art. 266 del Código Penal de 1937, 33 L.P.R. A. see. 1053, el cual no *618quedó enteramente comprendido por el Art. 1 de la Ley Núm. 136 de 15 de mayo de 1937, 33 L.P.R.A. see. 1051. La decisión de la mayoría es también irreconciliable con Wade y Bolton en cuanto no declara inconstitucional la parte del Art. 1 de la Ley Núm. 136 referente a que la indicación del médico debe ser “terapéutica” y “con vista [sic] a la conservación de la salud o vida”. La decisión emitida hoy se guía más por el criterio de la opinión disidente del Juez White, con la que concurre Rehnquist, en Wade y Bolton, que por el juicio de la mayoría. 410 U.S. 179, 221-23. Véase, en especial, el uso de United States v. Vuitch, 402 U.S. 62 (1971), (7) en la referida opinión disidente en Wade y Bolton y en la opinión mayoritaria aquí. Examinemos en más detalle a Bolton para determinar con mayor precisión por qué la parte señalada del Art. 1 de la Ley Núm. 136 es inconstitucional.
Así como el estatuto de Tejas repudiado en Wade es similar al Art. 266 de nuestro Código Penal de 1937, el estatuto de Georgia, Ga. Crim. Code, sec. 26-1202 (1968), analizado en Bolton, es análogo en parte al Art. 1 de nuestra Ley Núm. 136 de 1937.
El Art. 26-1201 de Georgia definía el delito de aborto criminal, del cual excluía lo dispuesto en el Art. 26-1202. Este último artículo, hoy derogado junto al 26-1201, disponía en su apartado (a):
“(a) El artículo 26-1201 no se aplicará a un aborto practicado por un facultativo debidamente autorizado a ejercer la medicina y la cirugía conforme el Capítulo 84-9 u 84-12 del Código de Georgia de *6191933, según enmendado, que estime, sobre la base de su mejor juicio clínico, que el aborto es necesario porque:
(1) La continuación del embarazo haría peligrar la vida de la mujer encinta o seria y permanentemente perjudicaría su salud; o
(2) El feto podría nacer muy probablemente con un defecto grave, permanente e irremediable de orden mental o físico; o
(3) El embarazo resultó de una violación forzosa o estatuta-ria.” (Bastardillas nuestras.)
El apartado (b) del Art. 1202 imponía otros requisitos que el citado resumen de Tribe abarca básicamente y que nuestra legislación no recoge.
La Corte de Distrito de Estados Unidos para el Distrito Norteño de Georgia declaró inconstitucional la parte en bastardillas del Art. 1202(a). Doe v. Bolton, 319 F.Supp. 1048 (N.D. Ga. 1970). Es importante advertir al respecto que el Tribunal Supremo en Bolton no intervino con esta decisión, ya que se limitó al estudio de las condiciones impuestas en el apartado (b) del Art. 1202. La decisión que tuvo impacto sobre el apartado (a) fue la de Wade. Wade anula forzosamente la parte en bastardillas del estatuto de Georgia, ya que el interés del Estado en proteger la salud de la madre no adquiere suficiente peso hasta aproximadamente el final del primer trimestre. Wade también permite que se requiera la participación de un médico en todo momento, tal como fue requerido por la parte no en bastardillas del Art. 1202(a) de Georgia. La dificultad con la opinión mayoritaria en el caso de autos es que entiende que las normas sentadas en Wade se aplican tan solo a los estatutos semejantes al de Tejas. El problema con tal posición es que no está respaldada por la legislación, la doctrina o la jurisprudencia posteriores a Wade.
El propio estado de Georgia enmendó su legislación sobre el aborto a raíz de Bolton y Wade para conformarla con el entendido general de su significado. Ga. Code Ann. 26-1201 et seq. (1973). Georgia retuvo del apartado (a) del Art. 1202 tan solo la parte no en bastardillas. Los nuevos apartados (b) y (c) del Art. 1202 rezan:
*620“(b) No se autoriza ni se practicará ningún aborto después del primer trimestre excepto en un hospital acreditado o en un estable-cimiento de salud con licencia para practicar abortos otorgada por el Departamento de Salud de Georgia.
(c) No se autoriza ni se provocará ningún aborto después del segundo trimestre a menos que el facultativo a cargo y dos médicos consultores certifiquen que el aborto es necesario para preservar la vida o salud de la mujer....”
Muchos estados reconocen por legislación la ausencia de poder para reglamentar el aborto durante el primer trimestre de embarazo. Entre estos se cuentan: Alaska, Florida, Hawaii, Illinois, Indiana, Maine, Massachusetts, Missouri, Nevada, New York, North Dakota, Pennsylvania, South Dakota, Tennessee, Vermont, Virginia y Washington. (8)
Otro grupo nutrido no alteró su legislación y varios la enmendaron en modos todavía conflictivos con Wade y Bolton. (9) Los tribunales que han tenido ocasión de dictaminar sobre estas leyes han honrado las normas expuestas en estos dos pleitos, según las entienden Tribe y otros comentaristas. Véanse: People v. Frey, 294 N.E.2d 257 (Ill. 1973); State v. Munson 206 N.W.2d 434 (S.D. 1973); State v. Lawrence, 198 S.E.2d 253 (S.C. 1973); Hodgson v. Lawson, 542 F.2d 1350 (8th Cir. 1976); Larkin v. McCann, 368 F.Supp. 1352 (E.D. Wis. 1974); Abele v. Markle, 369 F.Supp. 807 (D. Conn. 1973); State v. Norflett, 337 A.2d 609 (N.J. 1975); Mahoning Women’s *621Ctr. v. Hunter, 444 F.Supp. 12 (N.D. Ohio, E.D. 1977); Arnold v. Sendak, 416 F.Supp. 22 (S.D. Ind. 1976), confirmado sumariamente en 429 U.S. 968 (1976); Hodgson v. Anderson, 378 F.Supp. 1008 (D. Minn. 1974); People v. Norton, 507 P.2d 862 (Colo. 1973). Contra: Montalvo v. Colón, 377 F.Supp. 1332, 1343-44 (D.P.R. 1974). (10) El propio Tribunal Supremo de Estados Unidos ha reafirmado en casos posteriores la carencia de poder del Estado para reglamentar el aborto durante el primer trimestre del embarazo, excepto en la forma indicada en Wade y Danforth, aunque sea con el propósito de preservar la salud o vida de la mujer. Connecticut v. Menillo, 423 U.S. 9 (1975); Planned Parenthood of Central Missouri v. Danforth, 428 U.S. 52 (1976); Colautti v. Franklin, 439 U.S. 379 (1979).
Lo expresado en el escolio 10 al efecto de que todos los estatutos sobre el aborto existentes en Estados Unidos cuando el Tribunal Supremo resolvió a Wade y Bolton quedaron anulados representa la opinión de multitud de comentaristas. Para aquel entonces 31 jurisdicciones contaban con estatutos análogos al de Tejas; en catorce se eximía de penalidad el aborto, como en Puerto Rico, cuando la continuación del embarazo pudiere afectar la salud mental y física de la mujer; y en cuatro privaban leyes que liberalizaban en grado mucho mayor la práctica del aborto. “Las decisiones en Wade y Bolton”, escribió Frank Susman, “invalidaron de hecho todas estas leyes.” Susman, Roe v. Wade and Doe v. Bolton Revisited in 1976 and 1977 — Reviewed? Revived? Revested? *622Reversed? or Revoked?, 22 St. Louis U.L.J. 581,582 (1978). (11) Susman también añade muchos casos a los citados en el párrafo anterior en apoyo de su aserto al efecto de que “[l]as cortes federales han invalidado consistentemente las leyes estatales que no observen las distinciones fundadas en las etapas de gestación que menciona Wade.” Susman, op. cit., pág. 582, n. 11.
En un artículo publicado a raíz de la decisión de Wade y Bolton, Laurence H. Tribe también expresó el criterio de que estos casos anularon toda la legislación sobre el aborto en Estados Unidos. Tribe, The Supreme Court 1972 Term— Foreword: Toward a Model of Roles in the Due Process of Life and Law, 87 Harv. L. Rev. 1, 2 (1973). Al mismo efecto: Anderson, Bennett, Coleman, Weiss, Wray, Abortion after Roe and Doe: A Proposed Statute, 26 Vand. L. Rev. 823 (1973). Sobre el hecho de que Bolton y Vuitch no afectan la norma de Wade sobre la primera etapa del embarazo, véanse: Dourlen-Rollier, Legal Problems Related to Abortion and Menstrual Regulation, 7 Colum. Human Rights L. Rev. 120, 129-130 (1975); Tribe, op. cit., 87 Harv. L. Rev. 1,11,16 et seq., 30, 38 (1973); Note, Abortion Regulation: Louisiana’s Abortion Attempt, 34 La. L. Rev. 676 (1974); Note, Developments in Minn. Laws — 197f, 54 Minn. L. Rev. 785, 800 (1975); Comments, State Limitations upon the Availability and Accessibility of Abortions under Wade and Bolton, 25 Kan. L. Rev. 87 (1976); Note, Implications of the Abortion Decisions: Post Roe and Doe Litigation and Legislation, 74 Col. L. Rev. 237, 238-39 (1974); Dellapenna, The History of Abortion: Technology, Morality, and Law, 40 U. Pitt L. Rev. 359, 360, 426 (1979).
Wade y Bolton, por tanto, afectan la constitucionalidad de la totalidad del Art. 266 del Código Penal de 1937, 33 L.P.R. A. see. 1053, similar al equivalente de Tejas; de la parte *623del Art. 1 de la Ley Núm. 136 de 15 de mayo de 1937, parecida a la porción del estatuto de Georgia declarada nula, y de la parte del Art. 2 del referido estatuto semejante a la excluida del Art. 1, a menos que existan circunstancias que con-cebiblemente puedan impedir la aplicación de estos casos en Puerto Rico. Esto exige preguntarnos si nuestras reali-dades socioculturales y jurídicas exigen verter un contenido distinto en los conceptos del adecuado proceso de ley y el derecho a la intimidad en este caso.
IV. El trasfondo jurídico y sociocultural
Ni el Código Penal de 1937 ni el vigente desde 1974 representan la tradición histórica puertorriqueña. El Código Penal español de 1870, según enmendado por la Ley de 17 de julio de 1876, fue extendido a Puerto Rico el 23 de mayo de 1879. Este Código castigaba el aborto, mediase o no el consentimiento de la mujer. No se permitía el aborto terapéu-tico, como se permite ahora en Puerto Rico, ni el eugenésico, ni el de ninguna otra clase. La prohibición era absoluta. El aborto no se toleraba en ningún género de circunstancias. Arts. 426 al 428. Véase: S. Viada y Vilaseca, Código' Penal Reformado de 1870, 3ra ed., Madrid, Librería de Fernando Fé, 1885. La severa represión del aborto se remonta al Fuero Juzgo y otros grandes cuerpos jurídicos españoles, aunque su punición sufrió variaciones. E. Cuello Calón, Derecho Penal, Ed. Bosch, Barcelona, 1972, T. II, Vol. 2,13ra ed., pág. 521 et seq.; J. Maldonado y Fernández del Torco, La Condición Jurídica del “Nasciturus” en el Derecho Español, Gráficas González, Madrid, 1946, passim.
Al adoptar el Código Penal de California en 1902, la Asamblea Legislativa de Puerto Rico descartó el derecho vigente y legalizó el aborto terapéutico. Compilación de los Estatutos Revisados y Códigos de Puerto Rico, Bureau of Supplies, Printing and Transportation, 1914-16, pág. 954, Arts. 5708, 5710; Estatutos Revisados y Códigos de Puerto Rico, 1902, págs. 585-86, Arts. 266-68 del Código Penal; J. Kerr, ed., The Codes of California, 2da ed., Vol. 4; Penal Code, *624Bender-Moss Co., San Francisco, 1921, pág. 373, Art. 274. El Código Penal de California se adoptó el 14 de febrero de 1872.
La legislación californiana de 1872 y la nuestra de 1902, 1937 y 1974 son contrarias a la doctrina de la Iglesia Católica, Apostólica y Romana, por lo que tampoco puede validarse la totalidad de los artículos concernidos del Código Penal de 1937 a nombre de una tradición religiosa de siglos, aun en el supuesto de que intentos de esta naturaleza sean constitu-cionalmente factibles.
Al igual que muchas otras iglesias, la Iglesia Católica prohíbe el aborto en términos absolutos. Código de Derecho Canónico, La Editorial Católica, 6ta ed., Madrid, 1957, Canon 2350, apartado 1, pág. 860. El Código se promulgó el 27 de mayo de 1917. Para la versión anterior, véase: Corpus Juris Canonici, Ed. E. Friedberg, Leipzig, 1879-1881. El Papa Pío XI denunció vigorosamente el aborto en su encíclica Casti Connubii, 22 Acta Apostolicae Sedis 562 (1930). La vida del embrión no puede destruirse ni aun para salvar la vida de la madre. Ibid., 22 A.A.S. 562, 564 n. 151. La posición de Pío XII fue idéntica. Discurso a la Sociedad Italiana Católica de Comadronas, 43 A.A.S. 838-39 (1951). El Concilio Vaticano II, convocado el 25 de diciembre de 1961, declaró que el aborto es un crimen abominable, sin mencionar excepciones. Concilio Vaticano II, La Editorial Católica, Madrid, 1966, pág. 339. Pablo VI, en su encíclica Humanae vitae, 60 A.A.S. 481-503 (1968), condenó específicamente, además, el aborto terapéutico. El actual Papa Juan Pablo II ha endosado vigorosamente la posición de que todo género de aborto constituye un crimen. The New York Times, 6 de octubre de 1979, pág. 11. La doctrina de la Iglesia Católica es clara, aunque hubo voces en su seno a partir de mediados del siglo XV, especialmente la de los casuistas, que consideraron que la salvación de la vida de la madre representaba un interés superior al de la vida del feto. Noonan, An Almost Absolute Value in History, en J. T. Noonan, ed., The Morality of Abortion, Harv. Univ. Press, Cambridge, 1970, pág. 58.
*625No alcanzan a media docena los países latinoamericanos que condenan hoy el aborto en términos absolutos. España, Portugal y Bélgica pertenecen a este grupo entre los países europeos. Hogue, A Comparative Survey of Abortion Legislation: International Perspective, en A. R. Oman, ed., Liberalization of Abortion Laws: Implications, Carolina Population Center, Univ. of North Carolina at Chapel Hill, 1976, págs. 187-192; Decreto de 14 de setiembre de 1973, texto refundido del Código Penal español, Aranzadi, Nuevo Diccionario de Legislación, 1975, T. 1, pág. 237; World Health Organization, Abortion Laws, A Survey of Current World Legislation, Geneva, 1971, pág. 7 et seq. En Francia se permite hoy el aborto bajo determinadas condiciones. L. Núm. 75-17 de 17 de enero de 1975, Codes et Lois Usuels — Codes d’audience, Dalloz, París, 36ta ed., pág. 547. Alemania Occidental lo condona también, aunque la Corte Constitucional anuló en nombre de la dignidad e inviolabilidad del ser humano una ley de 1974 que reconocía el derecho al aborto de toda mujer, siempre que se solicitase de un médico dentro de las doce semanas siguientes al embarazo. Decisión de 25 de febrero de 1975, 39 Enstscheidungen des Bundesverfassungsgericht 1 (1975). (12) La Corte resolvió que el aborto era permisible dentro de las doce semanas tan solo para evitarle daño severo a la mujer, no limitado a razones terapéuticas.
En la propia Italia se permite la interrupción de la gravidez por intervención médica cuando la gestación ulterior entraña daño o peligro grave a la salud de la madre. Este estado de derecho no es producto de acción alguna del parlamento italiano, sino el resultado de una decisión de la Corte Constitucional. La Corte utilizó el mismo principio de la dignidad e inviolabilidad del ser humano para anular esta *626vez el Art. 546 del Código Penal italiano. Corte Costituzionale, 18 de febrero de 1975, n. 27, 127 Giurisprudenza Italiana, 1415, parte 1, sez. 1. Para el tratamiento del problema en otros países, véase: Dourlen-Rollier, Legal Problems Related to Abortion and Menstrual Regulation, 7 Colum. Human Rights L. Rev. 120 (1975).
La marcha hacia la liberalización dentro de ciertos límites de las normas jurídicas sobre el aborto se ha acelerado en las últimas décadas. El derecho de toda persona a controlar su fertilidad se afirmó en la Conferencia de las Naciones Unidas sobre los Derechos Humanos celebrada en Teherán en 1968. La Asamblea General de las Naciones Unidas endosó esta Declaración al año siguiente. Declaration on Social Progress and Development, General Assembly Res. 2542, Art. 22(b), Doc. No. A/7630 (1969). M. Potts, P. Diggory y J. Peel, Abortion, Cambridge Univ. Press, Londres, 1977, pág. 525. Varios países, entre los que se encuentran, en adición a Estados Unidos, laUnión Soviética y la República Popular de China, reconocen el derecho incondicional al aborto durante los primeros tres meses del embarazo. J. van der Tak, Abortion, Fertility, and Changing Legislation: An International Review, D. C. Heath & Co., Lexington, Mass., 1974, pág. 7. Yugoslavia garantiza el derecho al aborto en su propia constitución. Hogue, supra, pág. 186.
Roe v. Wade, 410 U.S. 113 (1973), es por consiguiente parte de un movimiento que cruza muchas fronteras y se propaga en culturas muy diferentes. Wade no abrió brecha en el propio Estados Unidos. Antes de esta decisión, el estado de Nueva York permitió el aborto, sujeto a determinadas condi-ciones, dentro de las veinticuatro semanas de la gravidez. L. 1965, c. 1030, enmendada por la L. 1970, c. 127, sec. 1, N.Y. Penal Law (McKinney), sec. 125,05(3). Alaska y Hawaii también reformaron y ampliaron sus antiguas leyes sobre el aborto, lo que ocurrió también en el estado de Washington por referéndum. Las leyes de varios estados federados fueron anuladas por decisiones judiciales. Colorado y otros estados *627liberalizaron desde el 1967 en adelante, aunque en grado menor, su legislación en este campo. P. G. Steinhoff y M. Diamond, Abortion Politics, the Hawaiian Experience, The Univ. Press of Hawaii, Honolulú, 1977, passim. A partir de Wade, las leyes de catorce estados fueron declaradas inconsti-tucionales dentro de un año o poco más y las de dieciséis fueron reformadas. Kenagy & Parkinson, Abortion in the States, Office of the Legislative Counsel, Oregon, mimeo., s.f., 2 págs. Puerto Rico pertenece a la minoría de jurisdicciones donde aún no se ha actuado conforme a la decisión de Wade.
Nos hemos referido principalmente hasta ahora al cuadro jurídico general y a algunos aspectos culturales del problema. Nos queda por emprender el análisis de algunas realidades subyacentes.
Estudios realizados sobre la fertilidad y el aborto demues-tran que en las ciudades latinoamericanas el número de abortos guarda compás con el número de nacimientos. A mayor fertilidad, más abortos. Requena, Abortion in Latin America, en R. E. Hall, ed., Abortion in a Changing World, Columbia Univ. Press, N.Y., 1970, Vol. 1, pág. 341. Las mujeres latinoamericanas que pertenecen a los estratos socioeconómicos y educativos inferiores tienen, no obstante, un índice de natalidad alto y pocos abortos. Ibid., pág. 343. Cuando se divulga el conocimiento necesario para la adecuada planificación familiar la frecuencia del aborto aumenta en la América Latina. J. van der Tak, Abortion, Fertility, and Changing Legislation: An International Review, D. C. Heath & Co., Lexington, Mass., 1974, pág. 105. Los especialistas latinoamericanos estiman que por lo menos la mitad de todos los embarazos en la América Latina se interrumpen a causa de aborto ilegal y que mueren cuatro veces más mujeres jóvenes en esta región que en los países donde se permite el aborto. Dourlen-Rollier, op. cit., pág. 121.
Existe prueba general que en las diversas regiones del mundo las mujeres jóvenes y solteras están recurriendo cada vez más al aborto. J. van der Tak, supra, pág. 106. Las cifras *628disponibles para la población general de Estados Unidos y Puerto Rico son impresionantes. En 1974 se provocaron en Estados Unidos 745,000 abortos de conformidad con la ley, después de la decisión en Wade, pero hubo de 500,000 a 1,000,000 de mujeres que deseaban abortar y no pudieron obtener los servicios necesarios. The Alan Guttmacher Institute, Provisional Estimates of Abortion Needs and Services in the Year Following the 197S Supreme Court Decisions, N.Y., 1975, págs. 7 y 9. El 60 por ciento de las mujeres que necesitaban estos servicios y no pudieron lograrlos vivía en las zonas más pobres. Ibid., pág. 7. Un estudio de 1948-49 revela que en Puerto Rico ocurrieron 9.3 abortos por cada cien nacimientos (los natimuertos incluso) o 10.5 abortos por cada cien infantes que nacieron vivos. Para 1965 los abortos montaban al 12.8 por ciento de todos los partos de las mujeres entre los 20 y los 49 años de edad, a pesar de que para esa fecha más de una tercera parte de las mujeres puertorriqueñas había sido esterilizada. H. B. Presser, Sterilization and Fertility Decline in Puerto Rico, Greenwood Press, Westport, Conn., 1976, págs. 80, 103 et seq.
Del otro lado, no es evidente que las leyes que prohíben o restringen el aborto constituyen una barrera a su práctica. M. Potts, P. Diggory & J. Peel, Abortion, Cambridge Univ. Press, Londres, 1977, pág. 525; J. van der Tak, op. cit., pág. 105; J. Chalala Aguilera, Natalidad, Mortalidad, Maternidad y Aborto, Instituto de Ciencias Médicas y Educacionales, La Habana, 1937, pág. 82; Dourlen-Rollier, op. cit., págs. 121-22. El caso de Puerto Rico es un ejemplo clásico. En los seis años siguientes a la aprobación de la Ley Núm. 65 de 19 de junio de 1964, 24 L.P.R.A. secs. 231-35, que requiere la notificación compulsoria al Departamento de Salud de todo aborto que tenga lugar en Puerto Rico, no se informó un solo caso. 24 Diario de Sesiones de la Asamblea Legislativa, parte III, 1970, pág. 1218. Hace veinticinco años se presentaron en el Tribunal Superior seis casos por el delito de aborto. Informe Anual del Director Administrativo de los Tribunales, 1953-*62954, tabla 4. El año pasado esta cifra se redujo a cuatro. Resulta claro que la punición del aborto en Puerto Rico por las leyes no tiene efecto disuasivo.
Los esfuerzos para reglamentar la práctica del aborto en Puerto Rico de modo más realista han resultado infructuosos. Véanse el P. de la C. 527 de 20 de enero de 1970 y el P. de la C. 415 de 8 de marzo de 1973. En este último, el entonces representante y hoy juez, Hon. David Urbina, intentó enmen-dar la legislación sobre el aborto para ajustarla a la decisión en Wade. La Asamblea Legislativa no actuó.
Así como la prohibición o la restricción severa del aborto no parece surtir gran efecto sobre su frecuencia, no hay indicio de que su legalización o liberalización dentro de determinados límites cause su aumento. Se sospecha que lo que sucede en estos casos es que se altera en parte la naturaleza clandestina del aborto. J. van der Tak, Abortion, Fertility, and Changing Legislation: An International Review, D. C. Heath & Co., Lexington, Mass., 1974, pág. 105, y reduce el número de muertes de las mujeres condenadas al aborto clandestino. En el estado de Nueva York, por ejemplo, donde no se limita el aborto al extremo que se restringe en Puerto Rico, las muertes se redujeron a dos por cada cien mil abortos. Donde florece el aborto clandestino la mortalidad promedio fluctúa entre cincuenta y cien fallecimientos por cada cien mil abortos. Dourlen-Rollier, op. cit., pág. 125.
Aun así, la brecha existente entre el derecho y la realidad en este campo es extremadamente peligrosa. El aborto representa una carga particularmente pesada para las capas pobres de una sociedad. J. Chalala Aguilera, op. cit., págs. 113-14. Es la mujer desvalida, la de educación escasa y recursos exiguos, la que sufre especialmente las consecuencias de no obtener servicios médicos adecuados. La conclusión más importante del estudio sociojurídico de Wade y otros casos estadounidenses sobre el aborto es precisamente la revelación de la extraordinaria necesidad de esos servicios. The Alan Guttmacher Institute, Provisional Estimates of *630Abortion Needs and Services in the Year Following the 1973 Supreme Court Decisions, N.Y., 1975, págs. 10-12.
En el caso de Puerto Rico existe el factor adicional que la sobrepoblación se cuenta entre los males que más severa-mente azotan la economía de este pueblo. Para 1978 la densidad pobiacional se elevó a unos 981 habitantes por milla cuadrada, entre las más altas del mundo. La tasa de creci-miento natural de la población aún se mantiene a niveles altos. El cuadro empeora al examinar la variable más significativa en el desarrollo demográfico de Puerto Rico, la migración. Durante la década presente y hasta el año pasado la corriente migratoria se invirtió, es decir, en vez de un movimiento emigratorio neto hemos tenido uno inmigratorio. Informe Económico al Gobernador, 1978, pág. 252 et seq.
Y. Conclusiones a la luz de la Constitución de Estados Unidos
Las realidades socioculturales puertorriqueñas refuerzan, en vez de impedir, la aplicación de Wade y Bolton a Puerto Rico en lo que respecta al contenido mínimo del derecho a la intimidad. El Estado carece en consecuencia de poder para reglamentar el aborto hasta, por lo menos, el final del primer trimestre de embarazo aproximadamente. El Tribunal Supremo de Puerto Rico puede impartirle un sentido más amplio a la protección de la intimidad, en su función de intérprete del Art. II, Sec. 8 de la Constitución del Estado Libre Asociado, pero no menor que el dispuesto por el Tribunal Supremo de Estados Unidos. Bajo la Constitución de Estados Unidos, las únicas excepciones permisibles son las enunciadas en Wade y Danforth. Esto causa de por sí la inconstitucionalidad de los textos mencionados. El Ministerio Fiscal arguye, no obstante, que por tratarse aquí de una menor era necesario obtener el consentimiento de sus padres antes dé provocar el aborto. Este argumento adolece de serias fallás. Nuestra legislación no requiere tal asentimiento, por lo que su ausencia no puede dar lugar a la comisión de un acto criminoso. Nulla poena sine lege. En segundo término, el Tribunal Supremo de Estados *631Unidos ha resuelto que las asambleas legislativas estatales no les pueden conceder a los padres de una mujer un veto absoluto sobre la decisión de abortar. Planned Parenthood of Central Missouri v. Danforth, 428 U.S. 52, 74 (1976). Una menor puede aun prescindir totalmente del consentimiento de sus padres, de cumplir el estatuto ciertas normas a satisfacerse antes del acto del aborto. Bellotti v. Baird, 444 U.S. 887 (1979). Danforth y Bellotti se apoyan en la misma base constitucional de Wade.
VI. Conclusiones a la luz de la Constitución de Puerto Rico
La opinión de la mayoría no discute en absoluto la validez de nuestra legislación sobre el aborto al amparo de la Constitución de Puerto Rico.
El derecho a la intimidad tiene raíces distintas en la Constitución de Puerto Rico a las que posee en la Constitución de Estados Unidos. Tal derecho se reconoce expresamente en la See. 8 del Art. II de la Constitución de Puerto Rico. En la Constitución de Estados Unidos se deriva de otras disposi-ciones. El historial de ambas disposiciones es distinto. Su contenido puede serlo también. El derecho a la intimidad que reconoce la Constitución de Puerto Rico deriva de textos internacionales muy amplios. E.L.A. v. Hermandad de Empleados, 104 D.P.R. 436,439-441 (1975). Para declarar constitu-cionales los artículos aquí envueltos no basta con. invocar la Constitución de Estados Unidos. Hay que analizarlos también a la luz de la Constitución de Puerto Rico. A la inversa, si se resuelve que una disposición aplicable a Puerto Rico no es válida por violar la Constitución de Estados Unidos, tampoco lo es una disposición análoga de la Constitución de Puerto Rico hasta donde represente, como hemos indicado antes, el contenido mínimo de un derecho fundamental.
No es necesario aquí en consecuencia discutir separada-mente en gran detalle la razón por la cual el Art. 266 del Código Penal de 1937 es totalmente nulo y los Arts. 1 y 2 de la *632Ley Núm. 136 de 15 de mayo de 1937 lo son parcialmente. (13) Lo son porque el contenido mínimo del derecho a la intimidad que reconoce la Constitución de Puerto Rico se describe en Wade y las disposiciones citadas ignoran la norma allí descrita. Aun de no existir Wade y su progenie, tales disposiciones serían nulas bajo la Constitución de Puerto Rico. Según señala Tribe, la verdadera cuestión que presentan estos casos es a quién se le reconoce el derecho a resolver si se tiene o no a un hijo, ¿a la mujer o al Estado? Tribe, The Supreme Court 1972 Term — Foreword: Toward a Model of Roles in the Due Process of Life and Law, 87 Harv. L. Rev. 1, 10 et seq. (1973). Estimamos que si el derecho a la intimidad ha de significar algo, es a la mujer a quien le corresponde la decisión, sin intervención estatal sustantiva u obstaculización velada, por un período no menor de tres meses, dependiendo de los hechos específicos de cada caso.
Bajo la Constitución de Puerto Rico consideramos que es constitucional, en su aplicación al pleito presente, la parte del Art. 1 de la Ley Núm. 136 que requiere que el aborto se practique por indicación de un médico debidamente autoriza-do a ejercer la medicina en Puerto Rico. Valga recordar, no obstante, que el derecho constitucional no opera en el vacío. Se nutre y depende de las realidades de la sociedad a que sirve. Cuando los derechos constitucionales habitan tan solo el mundo de la retórica o viven en precario, dependientes de otras circunstancias para alcanzar vigencia real, no basta con que los tribunales los declaren simplemente. Hay que velar también porque su reconocimiento traspase los linderos de la mera semántica. De nada vale proclamar solemnemente que sólo se permite el aborto tras intervención médica si no hay médicos disponibles, información para requerirlos o dinero con qué pagarlos. En tales circunstancias la imposición de tal requisito equivale en efecto a la prohibición del aborto. La Constitución no admite subterfugios.
*633En el caso presente no están envueltas estas últimas consideraciones. Intervino un médico debidamente autoriza-do a ejercer la medicina en Puerto Rico. Este requisito no constituyó un obstáculo de la severidad necesaria para equivaler a una negación del derecho a la intimidad de la mujer en este caso. En tales circunstancias el requisito es válido. Existe un nexo racional entre el derecho a la intimidad y su ejercicio en condiciones óptimas para la interesada. Ya que intervino en este caso un médico, según exige la disposi-ción discutida, sin que quedase él por cumplir con otra exigencia válida, procede claramente la absolución del facultativo apelante.
Deseamos expresar, por último, que estamos conscientes de los tormentosos conflictos de opinión que genera este delicado asunto en muchas sociedades. La función de este Tribunal se limita a señalar lo que el derecho exige. Los dictámenes de este Tribunal no pueden irrumpir en las convicciones religiosas o de otro género de cualquier ser humano. El aborto es permisible en Puerto Rico, como cuestión de ley, en las circunstancias indicadas, pero esto no afecta, ni puede afectar, las sanciones eclesiásticas prevale-cientes o que se impongan por las diferentes iglesias del país.
Por las razones expuestas, resolvería que el Art. 266 del Código Penal de 1937, 33 L.P.R.A. see. 1053, y la parte del Art. 2 de la Ley Núm. 136 de 15 de mayo de 1937,33 L.P.R.A. see. 1052, análogas a las disposiciones anuladas del Art. 1 de tal ley, son inconstitucionales, así como la palabra “terapéu-tico” y la frase del Art. 1 que expresa “con vista a la conservación de la salud o la vida”. Absolvería por tanto al apelante.
—O—

(1) La prueba revela que el médico apelante expresó que la joven tenía de dos a tres meses de embarazo al momento del aborto. E.N.P., págs. 1,8. El Juez Superior, Hon. Juan Marcano, determinó que el aborto se produjo en la sexta semana. Legajo de Sentencia, pág. 207. El Juez Superior, Hon. José A. Casillas, expresó que se provocó el aborto cuando la joven ya contaba tres meses de embarazo, ibid., pág. 141, pero la propia prueba de cargo demuestra que la última menstruación de la joven fue *612para el 7 de mayo de 1973. E.N.P., pág. 2. Véanse, además, las conclusiones de hechos del tribunal en la versión civil de este caso. A. L. Quiñones et al. v. P. Duarte Mendoza, Núm. 79-215. Ya que el aborto se practicó el 24 de julio, el alegado acto criminal se cometió antes de los tres meses siguientes a la concepción.


(2) El Art. 266 del Código Penal de 1937 dispone:
“Toda persona que proporcionare, facilitare, administrare o hiciere tomar a una mujer cualquier medicina, droga o sustancia, o que utilizare o empleare cualquier instrumento u otro medio, con intención de hacerla abortar, excepto el caso de que fuere necesario para salvar su vida, y toda persona que ayudare a la comisión de cualquiera de dichos actos incurrirá en pena de presidio por un término de dos a cinco años.”
Poco tiempo después, la Ley Núm. 136 de 15 de mayo de 1937, Art. 1,33 L.P.R.A. see. 1051, decretó:
“Por la presente se prohíbe, salvo indicación terapéutica hecha por médico debidamente autorizado a ejercer la medicina en Puerto Rico con vista a la conservación de la salud o vida, el indicar, aconsejar o inducir a abortar o practicar el aborto en una mujer embarazada.”
El Art. 2 de esta ley reza:
“Toda persona o personas que en violación de lo preceptuado en la see. 1051 de este título, proporcionare, facilitare, prescribiere, administrare por vía inyectable, oral, rectal o vaginal a una mujer embarazada, alguna droga, sustancia, agente medicamentoso, terapéutico u opoterápico, utilizare cualquier instrumento quirúr-gico o agente mecánico, con la intención o propósito de provocarle aborto o le practicare el aborto, incurrirá en delito grave, y convicta que fuere, será castigada con pena de presidio de cinco a diez años en primera convicción y con pena de diez años en casos de reincidencias.”
El Art. 91 del Código Penal de 1974,33 L.P.R.A. see. 4010, se funda básicamente en las primeras dos disposiciones citadas. Véanse los informes mimeografiados de la Comisión de lo Jurídico Penal de la Cámara de Representantes sobre el P. de la C. 927 y el P. del S. 753, págs. 31 y XLIII, Secretaría de la Cámara.
El Art. 91 provee:
“Toda persona que permita, indique, aconseje, induzca o practique un aborto, toda persona que proporcionare, facilitare, administrare, prescribiere o hiciere tomar a una mujer embarazada cualquier medicina, droga, o sustancia o que utilizare o empleare cualquier instrumento u otro medio con intención de hacerla *613abortar, y toda persona que ayudare a la comisión de cualquiera de dichos actos, salvo indicación terapéutica hecha por médico debidamente autorizado a ejercer la medicina en Puerto Rico, con vista a la conservación de la salud o vida de la madre, será sancionada con pena de reclusión por un término mínimo de dos años y máximo de cinco años.”


(3) Véase: Ramírez, Los Casos Insulares, 16 Rev. Jur. U.P.R. 2 (1946).


(4) Con la única excepción, señala en la n. 27, pág. 925, del mantenimiento de los récords confidenciales a que se refiere Danforth, supra, 428 U.S. 52, 79-81 (1976).


(5) Hemos eliminado de esta cita los escolios indicativos de las páginas de Wade y Bolton en que se hallan las conclusiones que Tribe resume.


(6) La opinión mayoritaria se equivoca al sostener lo contrario en el escolio número 7. A la página 187 de Bolton, el Tribunal Supremo de Estados Unidos expresó:
“The extent, therefore, to which the District Court decision was adverse to the defendants, that is, the extent to which portions of the Georgia statutes were held to be unconstitutional, technically is not now before us, Swarb v. Lennox, 405 U.S. 191, 201, 31 L.Ed.2d 138, 92 S.Ct. 767 (1972).” (Bastardillas nuestras.)
Estas expresiones se encuentran en la Parte II de Bolton. La mayoría no consideró esta parte esencial.


(7) Vuitch simplemente resuelve que un estatuto del Distrito de Columbia parecido al Art. 1 de nuestra Ley Núm. 136 de 15 de mayo de 1937 no es vago o impreciso, desde el punto de vista constitucional, por hablar en términos generales de la palabra “salud”. Como explica el propio Tribunal, 402 U.S. 62. 73. ésta fue la única cuestión constitucional que estuvo ante su consideración. La Corte no expresó juicio alguno sobre la constitucionalidad del estatuto a la luz del derecho a la intimidad. Vuitch no afecta en este sentido, excepto a juicio de los Jueces White y Rehnquist, las normas de Wade y Bolton. La mayoría critica en el escolio 14 la opinión concurrente y disidente a base de que no equipara las voces “terapéutico” y “juicio clínico”. No hemos hallado base alguna en la doctrina o en la jurisprudencia que justifique tal posición, fuera del criterio disidente del Juez White.


(8) Vide: Alaska Stat. sec. 11.15.060; sec. 18.16.010 (Supl. 1979); Florida Stat. Ann. sec. 797.03 (West, Supl. 1979); Haw. Rev. Stat. sec. 453-16 (1976); Ill. Ann. Stat. 38. sec. 81-11 (Smith-Hurd); Ind. Code Ann. sec. 35-1-58.5-1 (Burns); Me. Rev. Stat. 22 sec. 1598 y 17 secs. 51-53 (Supl. 1979); Mass. Gen. Laws Ann. 17, sec. 12L; Mo. Rev. Stat. secs. 188.015-.028; .030; .035: .037; .039; .052; .055; .060; .063; .075 (1979 Legislative Service No. 1); Nev. Rev. Stat. 442.250 y 201.20; N.Y. Penal Law 125.05 (McKinney); N.D. Cent. Code sec. 14-02.1-04; Pa. Stat. Ann. 18-783:603; S.D. Compiled Laws Ann. sec. 34-23A-3; Tenn. Code Ann. sec. 39-301; Vt. Stat. Ann. 13 secs. 101-104; Va. Code 1950, secs. 18.2-71-76(Repl. 1975y Supl. 1979); Wash. Rev. Code Ann. sec. 9.02.070. Véase, además, el estatuto de las Islas Vírgenes: V.I. Code Ann. 14, sec. 151.


(9) Vide, interalia: Ala. Code 13A sec. 13-7(Supl. 1979)y 13 sec. 8-4(1975); Ark. Stat. Ann. 1947, sec. 41-2551 etseq. (Repl. 1977); Conn. Gen. Stat. Ann. sec. 53-29 et seq. (1960 y Supl. 1978); Del. Code Ann. 11, sec. 651: secs. 1790-91 (1974 y Supl. 1976-1978); Idaho Code sec. 18-608 (Supl. 1975); Neb. Rev. Stat. 28-4.143-145; N.H. Rev. Stat. Ann. sec. 585.12 (Supl. 1977-1979); W. Va. Code sec. 61-2-8.


(10) Esta amplia gama de autoridades ilustra claramente, contrario a lo expresado en el escolio 13 de la opinión mayoritaria, que todos los estatutos sobre el aborto existentes en Estados Unidos cuando el Tribunal Supremo federal resolvió a Wade y Bolton quedaron anulados ipsofacio. La jurisprudencia y la doctrina citadas se refieren a estatutos análogos a los de Tejas, Georgia y otros. En consecuencia es apropiado citar a [Acevedo] Montalvo v. [Hernández] Colón, 377 F.Supp. 1332 (D.P.R. 1974), como autoridad contra, ya que es el único caso que se aparta de la doctrina mayoritaria y no ha sido seguido en ninguna otra jurisdicción, como tampoco el criterio sostenido por la mayoría en el día de hoy. Adviértase que la mayoría no ha citado un solo comentarista que sostenga su posición.


(11) El autor expresa fundamentalmente en este artículo su preocupación por las decisiones emitidas en Beal v. Doe, 432 U.S. 438, 97 S.Ct. 2366 (1977); Maher v. Roe, 432 U.S. 526, 97 S.Ct. 2376 (1977); y Poelker v. Doe, 432 U.S. 519, 97 S.Ct. 2391 (1977), que tratan sobre la existencia o no del derecho a fondos públicos para sufragar los abortos autorizados, cuestión que no está ante nuestra consideración.


(12) El texto en inglés puede consultarse en el folleto The Abortion Decision of February 25,1975 of the Federal Constitutional Court, Federal Republic of Germany, traducción e introducción de E. C. Jahn, 1975. Véase: Kommers, Abortion and Constitution: United States and West Germany, 25 Am. J. of Comp. L. 255 (1977). Para una crítica de esta decisión, véase: L. H. Tribe, American Constitutional Law, Mineóla, N.Y., The Foundation Press, 1978, págs. 929-930.


(13)No está ante nuestra consideración la validez o nulidad del Art. 266 del Código Penal de 1937 ni de las disposiciones restantes de la Ley Núm. 136 de 15 de mayo de 1937, ni las de la Ley Núm. 65 de 19 de junio de 1964.